UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4476


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NOE DE JESUS ORDONEZ-MEDINA,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:09-cr-00387-RLW-1)


Submitted:   October 25, 2010             Decided:   November 9, 2010


Before DAVIS and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David R. Lett, Richmond, Virginia, for Appellant.           S. David
Schiller, OFFICE OF THE UNITED STATES ATTORNEY,             Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Noe de Jesus Ordonez-Medina appeals his conviction and

forty-six        month           sentence     for       illegal    reentry       after       being

convicted       of     an    aggravated       felony,       in    violation      of    8    U.S.C.

§ 1326(a), (b)(2) (2006).                   Counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), certifying that there

are   no    meritorious             grounds    for       appeal.      Counsel         questions,

however, whether the district court erred in enhancing Ordonez-

Medina’s sentence based on his status as an alien whose removal

was   subsequent            to    an   aggravated        felony    conviction.             Despite

being advised of his right to do so, Ordonez-Medina has not

filed a pro se supplemental brief.                        Finding no reversible error,

we affirm.

                In the Anders brief, counsel argues that Form I-294

failed     to    specifically           advise      Ordonez-Medina         of    the    enhanced

punishment        for        illegal        reentry        after     conviction            for   an

aggravated       felony.            Counsel     also      argues    that    the       Government

waived its right to prosecute Ordonez-Medina under the enhanced

provision        set    forth          in   § 1326(b)(2)          because       it    failed     to

criminally prosecute him under this provision at the time of his

2005 deportation.                 To the extent that counsel raises challenges

to Ordonez-Medina’s conviction, we conclude that such arguments

are waived.          When a defendant enters a voluntary plea of guilty,

he waives his right to challenge antecedent, nonjurisdictional

                                                    2
errors    not        logically         inconsistent             with       the    establishment        of

guilt.         See    Menna       v.    New       York,       423     U.S.       61,    62-63    (1975);

Tollett v. Henderson, 411 U.S. 258, 267 (1973).                                           Because our

review of the Fed. R. Crim. P. 11 colloquy reveals that Ordonez-

Medina’s guilty          plea          was    both          knowing    and       voluntary,      he   has

waived appellate review of these issues.

               To the extent that counsel asserts a sentencing error

and argues that the district court erred in imposing a sixteen-

level enhancement pursuant to U.S. Sentencing Guidelines Manual

(“USSG”)       § 2L1.2(b)(1)(A)(ii)                     (2009),       we     conclude       that      this

argument lacks merit.                  We review a sentence for reasonableness,

applying       an     abuse       of    discretion             standard.           Gall     v.    United

States,        552    U.S.        38,        51     (2007).            This        review       requires

consideration           of        both            the        procedural           and     substantive

reasonableness          of    a    sentence.                 Id.       We    assess      whether      the

district       court     properly             calculated            the     advisory        guidelines

range, considered the factors set forth in 18 U.S.C. § 3553(a)

(2006), analyzed any arguments presented by the parties, and

sufficiently explained the selected sentence.                                     Id. at 49-50; see

United States v. Lynn, 592 F.3d 572, 575-76 (4th Cir. 2010);

United States v. Carter, 564 F.3d 325, 330 (4th Cir. 2009).                                            If

there     is     no     procedural            error,          we      review       the    substantive

reasonableness of the sentence, “examin[ing] the totality of the

circumstances to see whether the sentencing court abused its

                                                        3
discretion in concluding that the sentence it chose satisfied

the    standards       set    forth    in     § 3553(a).”      United    States    v.

Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).                          If the

sentence is within the guidelines range, we apply a presumption

of reasonableness.           Rita v. United States, 551 U.S. 338, 346-56

(2007)    (upholding         presumption       of   reasonableness     for   within-

guidelines sentence).

               We have thoroughly reviewed the record and conclude

that     the    sentence      is      both    procedurally     and    substantively

reasonable.       The district court properly calculated the advisory

guidelines       range,      and      correctly     imposed    the    sixteen-level

enhancement      pursuant       to     USSG    § 2L1.2(b)(1)(A)(ii)      (providing

that “[i]f the defendant previously was deported, or unlawfully

remained in the United States, after . . . a conviction for a

felony that is . . . a crime of violence . . . increase by 16

levels”).        The    district       court      also   properly    considered   the

§ 3553(a) factors, made an individualized assessment based on

the facts presented, and adequately explained the reasons for

its chosen sentence.               Moreover, Ordonez-Medina has failed to

overcome the presumption of reasonableness we accord his within-

guidelines sentence.           See United States v. Go, 517 F.3d 216, 218

(4th Cir. 2008).

               In accordance with Anders, we have reviewed the record

and found no meritorious issues on appeal.                    We therefore affirm

                                              4
the judgment of the district court.                   At this juncture, we deny

counsel’s motion to withdraw.             This court requires that counsel

inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review. If the

client requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this   court   for      leave   to       withdraw       from   representation.

Counsel’s motion must state that a copy thereof was served on

the client.     We dispense with oral argument because the facts

and legal contentions are adequately expressed in the materials

before   the   court   and    argument        would    not    aid   the   decisional

process.

                                                                            AFFIRMED




                                          5